Case: 1:20-cv-00187-MRB-MRM Doc #: 62 Filed: 08/20/21 Page: 1 of 10 PAGEID #: 2576




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI


 LASHAWN R. PETTUS,

                       Petitioner,                :   Case No. 1:20-cv-187

        - vs -                                        District Judge Michael R. Barrett
                                                      Magistrate Judge Michael R. Merz

 WARDEN,
  Franklin Medical Center,

                                                  :
                       Respondent.


         SUPPLEMENTAL REPORT AND RECOMMENDATIONS


        This habeas corpus case is before the Court on Petitioner’s Objections (ECF No. 60) to the

 Magistrate Judge’s Report and Recommendations recommending dismissal of the Petition (the

 “Report,” ECF No. 59). District Judge Barrett has recommitted the case for reconsideration in

 light of the Objections (ECF No. 61).



                                            Analysis



 Ground One: Denial of Equal Protection by Denial of Preliminary Hearing



        In his First Ground for Relief, Petitioner asserts he was denied equal protection of the laws

 as guaranteed by the Fourteenth Amendment to the United States Constitution when he was denied

 a preliminary hearing before being indicted.

                                                 1
Case: 1:20-cv-00187-MRB-MRM Doc #: 62 Filed: 08/20/21 Page: 2 of 10 PAGEID #: 2577




        The Warden asserted this Ground for Relief was procedurally defaulted by failure to

 include it as an assignment of error on direct appeal. Pettus admits it was not thus presented, but

 claims it was ineffective assistance of appellate counsel to fail to do so. Pettus properly preserved

 this ineffective assistance of appellate counsel claim by presenting it in his Application for

 Reopening under Ohio R. App. P. 26(B).

        The Report concluded First District Court of Appeals had decided that ineffective

 assistance of appellate counsel claim on the merits, applying the correct federal standard under

 Strickland v. Washington, 466 U.S. 668 (1984). The decision was therefore entitled to deference

 under 28 U.S.C. § 2254(d)(1). Because Pettus had not established ineffective assistance of

 appellate counsel to excuse not presenting this claim on direct appeal, the Report recommended

 dismissing Ground One as procedurally defaulted.

        Pettus objects that the First District’s decision is not entitled to deference. However, he

 provides no argument to show why the First District’s application of Strickland was unreasonable.

 Instead, he claims it is not entitled to deference because the Fist District “deviated from its

 procedures” under Rule 26(B) and therefore “could not make a reasonable determination of the

 facts in light of the evidence presented in the state court proceeding, as required for the entitlement

 of deference. See 2254(d)(2).” (Objections, ECF No. 60, PageID 2569-70).

        This objection is without merit for a number of reasons. First of all, it depends on Pettus’s

 own interpretation of what process is required under Rule 26(B). No Ohio court has adopted his

 position that the merits of a 26(B) application cannot be properly decided without a two-step

 briefing process.

        Second, Pettus makes no argument about what facts in the state court record support his

 position that the First District’s decision is unreasonable on the facts. The only factual findings



                                                   2
Case: 1:20-cv-00187-MRB-MRM Doc #: 62 Filed: 08/20/21 Page: 3 of 10 PAGEID #: 2578




 that court made relative to the 26(B) application were facts about what had been filed in the trial

 court and when, findings which are demonstrably accurate from examination of the State Court

 Record as filed in this case (See ECF No. 23 & 46).

        The Report also found the equal protection claim procedurally defaulted because it was

 first raised in an untimely motion to dismiss. Common Pleas Judge Metz, the trial judge in this

 case, denied this motion because it was untimely under Ohio R. Crim. P. 12(D)(Entry, State Court

 Record, ECF No. 23, Ex. 16). The Report concluded Rule 12(D) was an adequate and independent

 state procedural rule which had been enforced against Pettus. Therefore the equal protection claim

 was procedurally defaulted on this basis as well (Report, ECF No. 59, PageID 2543). Pettus makes

 no objection to this procedural default analysis.

        Alternatively, the Report recommended dismissing Ground One on the merits (Report,

 ECF No. 59, PageID 2543, et seq.). It is correct, as Pettus asserts, that under Ohio law persons

 who are indicted do not get a preliminary hearing; the same is true under federal law (Compare,

 Ohio R. Crim. P. 5(B)(1) with Fed. R. Crim. P. 5.1(a)(2)). The Report concluded dividing persons

 charged with felonies in this way was indeed “state action” and thus subject to consideration under

 the Equal Protection Clause.

        The Report then selected the so-called “rational basis” test for evaluating this distinction:

                Pettus does not claim he was denied a preliminary hearing on any
                basis other than literal application of Crim. R. 5. That is, he does not
                claim that this classification of felony defendants is on some
                invidious basis such as race, ethnicity, color, gender, or national
                origin. Under those circumstances, Supreme Court precedent
                requires the courts to find whether or not there is a rational basis for
                the classification.

 (Report, ECF No. 59, PageID 2544).

        Pettus objects, specifically referring to this finding in the Report, “to the magistrate’s



                                                     3
Case: 1:20-cv-00187-MRB-MRM Doc #: 62 Filed: 08/20/21 Page: 4 of 10 PAGEID #: 2579




 analysis, in Ground One, that Pettus did not assert a violation of equal protection, based on race,

 for a denial of a preliminary hearing. Conversely, Pettus did contend in his petition that African

 Americans have been systematically denied the right to a preliminary hearing.” (Objections, ECF

 No. 60, PageID 2566, emphasis added). However, Ground One of the Petition reads verbatim as

 follows:

                GROUND ONE: Violation of Equal Protection Clause: Pettus was
                denied his right to a preliminary hearing prior to his indictment;

                Supporting Facts: Petitioner was denied the right to a preliminary
                hearing by the State with its use a loophole in Ohio's Crim.R. 5(B),
                while other similarly situated defendants in Ohio were in fact
                permitted the right to have preliminary hearings.

 (Petition, ECF No. 1, PageID 6). Ground One contains absolutely no mention of race or racial

 discrimination at all. When Pettus first made his equal protection claim in his Motion to Dismiss,

 he made no mention of race or racial discrimination (Motion, State Court Record, ECF No. 23,

 Ex. 14). In his 26(B) Application when he presented this claim to the First District as an omitted

 assignment of error, he wrote “Pettus' was denied his right to a preliminary hearing, in violation

 of his rights to equal protection under the federal and state constitutions.” (Application, State

 Court Record, ECF No. 23, Ex. 27, PageID 781). Both the Assignment and the accompanying text

 never mention race or racial discrimination.

        Thus the first time Pettus makes a claim that he was denied a preliminary hearing on the

 basis of his race is in his Objections. A habeas petitioner may not raise a new claim in a traverse

 or reply, much less in a set of objections. Jalowiec v. Bradshaw, 657 F.3d 293 (6th Cir. 2011),

 citing Tyler v. Mitchell, 416 F.3d 500, 504 (6th Cir. 2005). If Pettus were to seek to amend his

 Petition to claim he was denied a preliminary hearing on the basis of his race, the motion to amend

 would be denied as futile because barred by procedural default (never presented to the state courts)



                                                  4
Case: 1:20-cv-00187-MRB-MRM Doc #: 62 Filed: 08/20/21 Page: 5 of 10 PAGEID #: 2580




 and the statute of limitations. See 28 U.S.C. § 2242 and Foman v. Davis, 371 U.S. 178 (1962).

        Pettus objects to application of the rational basis standard of scrutiny for his equal

 protection claim (Objections, ECF No. 60, PageID 2566-67). If the Court were to find Ohio R.

 Crim. P. 5 was racially discriminatory, it would indeed be required to apply strict scrutiny. Johnson

 v. California, 543 U.S. 499 (2005). But no such finding is supported by the record.

        Pettus also argues strict scrutiny is required because Ohio R. Crim. P. 5 “touches on

 fundamental interests”:

                Furthermore, the decision to apply an indictment versus a
                preliminary hearing touches on fundamental interests, such as the
                right to counsel, the right to confront witnesses, and the right to
                present evidence. See e.g. Coleman v. Alabama, 399 U.S. 1 (1970).
                For this additional reason, strict scrutiny analysis applies. See
                Obergefell v. Hodges, [576 U.S. 644], 135 S.Ct. 2584 (2015).

 (Objections, ECF No. 60, PageID 2567).

        The Obergefell Court did not reach its conclusion by applying a strict scrutiny test under

 the Equal Protection Clause, but rather by finding that the right to marry was a fundamental right

 protected by the substantive branch of the Due Process Clause.

        The petitioners in Coleman complained that the preliminary hearing stage of their felony

 prosecutions was a “critical stage” of the proceedings at which they were entitled to appointed

 counsel. The case produced no majority opinion, but the plurality opinion by Justice Brennan held

 that the preliminary hearing in Alabama jurisprudence was a critical stage at which defendants

 were entitled to counsel. The analysis was entirely under the Sixth Amendment; no mention is

 made of strict scrutiny or the Equal Protection Clause. Alabama practice, like that of Ohio and the

 federal courts, did not require a preliminary hearing, but permitted the prosecutor to seek an

 indictment directly from the grand jury. 399 U.S. at 8.

        Thus no case cited by Petitioner or independently known to the Magistrate Judge holds

                                                  5
Case: 1:20-cv-00187-MRB-MRM Doc #: 62 Filed: 08/20/21 Page: 6 of 10 PAGEID #: 2581




 there is a constitutional right to a preliminary hearing at all, despite the fact that it may be

 advantageous to the defendant.

          Applying rational basis scrutiny to Pettus’s First Ground for Relief, the Report concluded

 the distinction in allowing preliminary hearings between those who have been and those who have

 not been indicted is rational. Pettus does not object to this analysis, claiming instead that strict

 scrutiny is required.

          Having reconsidered Ground One in light of the Objections, the Magistrate Judge remains

 persuaded that that Ground for Relief is both procedurally defaulted on two bases and without

 merit.



 Ground Two: Denial of Right to Counsel of Choice



          In his Second Ground for Relief, Pettus claims he was denied the right to be represented

 by trial counsel of his choice.

          Respondent asserted this claim was procedurally defaulted on the same basis as Ground

 One and the Magistrate Judge agreed (Report, ECF No. 59, PageID 2548). The Report also

 concluded that the First District’s alternative decision on the merits of this claim was entitled to

 deference. Id. at PageID 2548-51.

          Pettus objects that he was not really given a chance to hire counsel of choice, quoting a

 limited excerpt from his dialogue with the trial judge (Objections, ECF No. 60, PageID 2570). He

 does nothing to rebut the Report’s finding that he never tendered an entry of appearance from his

 chosen counsel and does not claim that he ever paid her retainer.

          Accordingly, the Magistrate Judge again recommends Ground Two be dismissed with



                                                  6
Case: 1:20-cv-00187-MRB-MRM Doc #: 62 Filed: 08/20/21 Page: 7 of 10 PAGEID #: 2582




 prejudice.



 Ground Three: Violation of the Double Jeopardy Clause



        In his Third Ground for Relief, Pettus claims his theft and forgery convictions should have

 been merged under Ohio Revised Code § 2941.25 and that failure to do so violates his rights under

 the Double Jeopardy Clause.

        The Report noted that this claim had been raised on direct appeal. The First District

 decided that the offenses Pettus claimed should be merged were in fact committed separately from

 one another and therefore were not allied offenses subject to merger under Ohio Revised Code §

 2941.25, applying governing precedent, State v. Ruff, 143 Ohio St. 3d 114 (2015). Pettus agrees

 Ruff is the controlling precedent, but disagrees with the First District’s interpretation of that case.

 Relying on circuit precedent, the Report concluded an Ohio court of appeals decision of a double

 jeopardy claim which is limited to the application of Ohio Rev. Code § 2941.25 is entirely

 dispositive of the federal double jeopardy claim (Report, ECF No. 59, PageID 2556, citing Jackson

 v. Smith, 745 F.3d 206, 210 (6th Cir. 2014)).

        Pettus objects, citing only Ohio case law that precedes State v. Ruff. However, even if this

 Court found conflicts between the First District’s decision in this case and other Ohio appellate

 decisions, it would be bound by the First District’s decision in this case. Bradshaw v. Richey, 546

 U.S. 74 (2005).




                                                   7
Case: 1:20-cv-00187-MRB-MRM Doc #: 62 Filed: 08/20/21 Page: 8 of 10 PAGEID #: 2583




 Ground Four: Violation of the Due Process and Equal Protection Clause by Refusal to
 Permit Pettus to File a Pro Se Supplemental Brief on Appeal


        When his first appellate attorney did not include Pettus’s preliminary hearing and counsel

 of choice assignments of error in the appellate brief, Pettus sought to file a supplemental brief pro

 se raising those issues (State Court Record, ECF No. 23, Exs. 31 & 33). The State opposed the

 motion on grounds that hybrid representation is not permitted in Ohio courts, Id. Ex. 33, citing

 State v. Martin, 103 Ohio St.3d 385 (2004), paragraph one of the syllabus.

        The Report agreed with Respondent that this claim was procedurally defaulted because it

 had never been fairly presented to the state courts as a constitutional claim (Report, ECF No. 59,

 PageID 2558-59). Alternatively the Report concluded the claim was without merit because there

 is no constitutional right to hybrid representation. Id. at PageID 2559-61.

        Pettus objects by pointing out that some Ohio appellate courts have allowed pro se briefs

 in some cases, pursuant to the discretion reserved in Ohio R. App. P. 15(B) and (C). But a

 reservation of discretion to allow a pro se brief does not mean, as Pettus argues, that everyone who

 seeks leave to file a supplemental pro se brief is “entitled” to file one. Pettus asserts in conclusory

 fashion that Ohio courts deprived him “of both his rights to due process of the law and equal

 protection of the law when it denied him the state-created right to file a pro se brief to supplement

 his counsel, while allowing other defendants this right.” (Objections, ECF No. 60, PageID 2572-

 73). But merely asserting that something is a right does not make it do.



 Ground Five: Ineffective Assistance of Appellate Counsel



        In his Fifth Ground for Relief, Pettus claims he received ineffective assistance of appellate



                                                   8
Case: 1:20-cv-00187-MRB-MRM Doc #: 62 Filed: 08/20/21 Page: 9 of 10 PAGEID #: 2584




 counsel. This claim is analyzed above in dealing with Pettus’s reliance on ineffective assistance

 of appellate counsel to excuse procedural default of his first two Grounds for Relief. Pettus objects,

 but merely incorporates his prior arguments (Objections, ECF No. 60, PageID 2573). No further

 analysis is required.



 Certificate of Appealability



        The Report recommended denial of a certificate of appealability. Pettus objects that

 because the Report was thirty-two pages long, there must be reasonable jurists who would disagree

 (Objections, ECF No. 60, PageID 2573). However, he cites no jurist who has disagreed with any

 of the conclusions the Report reached.



 Conclusion



        Having reconsidered the case in light of the Objections, the Magistrate Judge again

 respectfully recommends that it be dismissed with prejudice. Because reasonable jurists would

 not disagree with this conclusion, it is also recommended that Petitioner be denied a certificate of

 appealability and that the Court certify to the Sixth Circuit that any appeal would be objectively

 frivolous and should not be permitted to proceed in forma pauperis.



 August 20, 2021.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                                                   9
Case: 1:20-cv-00187-MRB-MRM Doc #: 62 Filed: 08/20/21 Page: 10 of 10 PAGEID #: 2585




                            NOTICE REGARDING OBJECTIONS



 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Such objections shall specify the portions of the Report objected to and
 shall be accompanied by a memorandum of law in support of the objections. A party may respond
 to another party’s objections within fourteen days after being served with a copy thereof. Failure
 to make objections in accordance with this procedure may forfeit rights on appeal. 




                                                 10
